Name: Commission Regulation (EEC) No 3161/81 of 26 October 1981 amending the Annexes to Council Regulations (EEC) No 3553/80 and (EEC) No 3554/80 and the Annex to Commission Regulation (EEC) No 920/81 concerning common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 11 . 81 Official Journal of the European Communities No L 316/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3161/81 of 26 October 1981 amending the Annexes to Council Regulations (EEC) No 3553/80 and (EEC) No 3554/80 and the Annex to Commission Regulation (EEC) No 920/81 concerning common rules for imports of certain textile products originating in third countries year 1981 in respect of Bulgaria and such allocation must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3553/80 is hereby amended as follows : (a) the following country shall be added to Annex I : Bulgaria ; (b) the Annex to this Regulation shall be inserted in Annex II . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 3553/80 (2), and in particular Article 18 thereof, Having regard to Council Regulation (EEC) No 3553/80 of 22 December 1980 amending Regulation (EEC) No 3059 /78 on common rules for imports of certain textile products originating in third countries, and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 3554/80 of 22 December 1980 making the importa ­ tion into Greece of textile products originating in certain third countries subject to quantitative limita ­ tion (3), and in particular Article 3 thereof, .Whereas , pursuant to Article 123 of the Act of Acces ­ sion of Greece , the Community has negotiated further protocols of adjustment to certain of the Bilateral Agreements referred to in the said Act ; Whereas the Annexes to Regulation (EEC) No 3553/80 and Regulation (EEC) No 3554/80 must therefore be amended ; Whereas Commission Regulation (EEC) No 920/81 (4) allocated the Community quantitative limits for the Article 2 Regulation (EEC) No 3554/80 is hereby amended as follows : (a) the following country shall be deleted from Annex II : Bulgaria ; (b) the quantitative limits relating to Bulgaria shall be deleted from Annex III . Article 3 , For the year 1981 the Annex to Regulation (EEC) No 920/81 shall be amended in accordance with the Annex to this Regulation . Article 4 (') OJ No L 365 , 27 . 12 . 1978 , p . 1 . ( 2) OJ No L 381 , 31 . 12 . 1980, p . 1 . (&lt;) OJ No L 381 , 31 . 12 . 1980 , p . 84 . (4 OJ No L 98 , 9 . 4 . 1981 , p . 1 . This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. No L 316/2 Official Journal of the European Communities 6 . 11 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1981 . For the Commission Frans ANDRIESSEN Member of the Commission A N N E X Q U A N T IT A T IV E L IM IT S FO R 19 81 A N D 19 82 Th e br ea kd ow n be tw ee n M em be r St ate s of th e Co m m un ity qu an tit ati ve lim its sh all be de fin iti ve fo r 19 81 .F or 19 82 th is br ea kd ow n is pu bl ish ed fo r th e pu rp os es of in fo rm ati on ,p en di ng a de fin iti ve ve rs io n in a Co m m un ity Re gu la tio n at th e be gi nn in g of 19 82 . W he n the co ns tit ut iv e ma ter ial of th e pr od uc ts of ca teg or ies 1 to 11 4 is no ts pe cif ica lly m en tio ne d th es e pr od uc ts ar e to be tak en to be m ad e ex clu siv ely of wo ol or of fin e an im al ha ir, of co tto n or of sy nt he tic or ar tif ic ia l te xt ile fib re s. G R O U P I 6 . 11 . 81 Official Journal of the European Communities No L 316/3 Ca te go ry CC T he ad in g N o N IM E X E co de s (1 98 1) D es cr ip tio n T h ir d co un tr ie s M em be r S ta te s U n it s Q ua nt ita tiv e lim its fro m 1 Ja nu ar y to 31 D ec em b er 19 81 19 82 1 55 .0 5 55 .0 5- 13 ; 19 ; 21 ; 25 27 ; 29 ; 33 ; 35 ; 37 ; 41 45 ; 46 ; 48 ; 52 ; 58 ; 61 65 ; 67 ; 69 ; 72 ; 78 ; 92 98 Co tto n ya rn , no t pu t up fo r re ta il sa le Bu lg ar ia D F I B N L U K IR L D K G R E E C T on ne s 10 36 40 8 15 8 4 10 13 1 10 37 40 8 15 8 4 11 13 3 2 55 .0 9 O th er w ov en fa br ic s of co tt on : Bu lg ar ia D T on ne s 30 5 30 6 F 14 1 14 1 55 .0 9- 01 ; 02 ; 03 ; 04 W ov en fa br ics of co tto n, ot he r th an ga uz e, I 24 3 24 3 05 ; 11 ; 12 ; 13 ; 14 ; 15 ter ry fa br ics , na rro w wo ve n fa br ics , pi le B N L 53 (') 54 (') 16 ; 17 ; 19 ; 21 ; 29 ; 31 fa br ic s, ch en ill e fa br ic s, tu lle an d ot he r ne t U K 59 61 33 ; 35 ; 37 ; 38 ; 39 ; 41 fa br ic s : IR L 9 9 49 ; 51 ; 52 ; 53 ; 54 ; 55 D K 15 0 15 0 56 ; 57 ; 59 ; 61 ; 63 ; 64 G R 20 0 20 1 65 ; 66 ; 67 ; 68 ; 69 ; 70 71 ; 72 ; 73 ; 74 ;' 76 ; 77 E E C 1 16 0 1 16 5 78 ; 81 ; 82 ; 83 ; 84 ; 86 87 ; 92 ; 93 ; 97 2a ) 55 .0 9- 03 ; 04 ; 05 ; 51 a) O f w hi ch ot he r th an un bl ea ch ed or Bu lg ar ia D T o n n es 10 1 10 3 52 ; 53 ; 54 ; 55 ; 56 ; 57 bl ea ch ed F 46 46 59 ; 61 ; 63 ; 64 ; 65 ; 66 I 7 2 72 67 ; 70 ; 71 ; 81 ; 82 ; 83 B N L 13 (') 13 (') 84 ; 86 ; 87 ; 92 ; 93 ; 97 U K 13 13 IR L 9 9 D K 34 34 G R 91 93 E E C 37 9 38 3 (') Se e A pp en di x. Ca te go ry T hi rd co un tr ie s M em be r S ta te s U n it s Q ua nt ita tiv e lim its fro m 1 Ja nu ar y to 31 D ec em b er CC T he ad in g N o N IM E X E co de s (1 98 1 ) D es cr ip tio n 19 81 19 82 3 Bu lg ar ia T o n n es 56 .0 7 A W ov en fa br ic s of m an -m ad e fib re s (d isc on ti ­ nu ou s or w as te ): A. O f sy nt he tic te xt ile fib re s : W ov en fa br ic s of sy nt he tic fib re s (d isc on ti ­ nu ou s or w as te ) ot he r th an na rro w w ov en fa br ic s, pi le fa br ic s (in cl ud in g te rry fa br ic s) an d ch en il le fa br ic s : 56 .0 7- 01 ; 04 ; 05 ; 07 ; 08 ; 10 ; 12 ; 15 ; 19 ; 20 ; 22 ; 25 ; 29 ; 30 ; 31 ; 35 ; 38 ; 39 ; 40 ; 41 ; 43 ; 45 ; 46 ; 47 ; 49 56 .0 7- 01 ; 05 ; 07 ; 08 ; 12 ; 15 ; 19 ; 22 ; 25 ; 29 ; 31 ; 35 ; 38 ; 40 ; 41 ; 43 ; 46 ; 47 ; 49 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 31 11 9 43 C) 3 3 9 3 21 1 14 54 28 C) 1 3 4 2 10 6 32 12 1 43 C) 3 3 10 4 21 6 15 55 28 C) 1 3 4 3 10 9 3 a) Bu lg ar ia T o n n es a) O f w hi ch ot he r th an un bl ea ch ed or bl ea ch ed 4 Bu lg ar ia 1 00 0 pi ec es No L 316/4 Official Journal of the European Communities 6 . 11 . 81 60 .0 4- 19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 D F I B N L U K IR L D K G R E E C 42 0 70 65 21 39 2 7 9 63 3 4 2 2 71 68 23 4 2 3 8 10 64 7 60 .0 4 B I II a) b) c) IV b) 1 aa ) dd ) 2 ee ) d) 1 aa ) dd ) 2 dd ) U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as ti c or ru b b er iz ed : Sh irt s, T- sh irt s, lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs , un de rv es ts an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an ba bi es 'g ar m en ts ,o fc ot to n or sy nt he tic te xt ile fib re s ;T -s hi rts an d lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs ,o f re ge ne ra te d tex til e fib re s, ot he r th an ba bi es 'g ar m en ts 5 Bu lg ar ia 1 00 0 pi ec es 60 .0 5 A I 28 1 11 8 46 40 11 5 3 12 6 62 1 28 5 12 1 50 41 12 0 4 13 7 64 1 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s : Je rs ey s, pu llo ve rs , sli p- ov er s, w ai stc oa ts , tw in se ts ,c ar di ga ns ,b ed ja ck et s an d ju m pe rs , kn itt ed or cr oc he te d, no t el as tic or ru bb er ­ iz ed , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es D F I B N L U K IR L D K G R E E C 60 .0 5- 01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 II b) 4 bb )1 1a aa ) bb b) cc c) dd d) ee e) 22 bb b) cc c) dd d) ee e) fff ) (') Se e A pp en di x. Q ua nt ita tiv e lim its Ca te go ry CC T he ad in g N o N IM E X E co de s (1 98 1) D es cr ip tio n T h ir d co un tr ie s M em be r S ta te s U ni ts fro m 1 Ja nu ar y to 31 D ec em be r 19 81 19 82 6 61 .0 1 B V d) 1 2 3 e) 1 2 3 M en 's an d bo ys ' ou te r ga rm en ts : Bu lg ar ia D F I B N L U K IR L D K G R 10 00 pi ec es 16 7 39 4 2 20 28 2 10 7 16 9 41 4 4 21 30 2 10 8 61 .0 2 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : E E C 31 5 32 5 B II e) 6 aa ) bb ) B . O th er : cc ) M en 's an d bo ys ' wo ve n br ee ch es , sh or ts 61 .0 1- 62 ; 64 ; 66 ; 72 ; 74 ; 76 an d tro us er s (in cl ud in g sla ck s) ; wo m en 's, gi rls ' an d in fa nt s' wo ve n tro us er s an d 61 .0 2- 66 ; 68 ; 72 sl ac ks , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es 7 60 .0 5 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or Bu lg ar ia D 1 00 0 pi ec es 62 4 2 A II b) 4 aa ) 22 cr oc he te d, no t el as tic or ru bb er iz ed : F 11 1 11 2 33 I 4 4 45 4 4 A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s : B N L 24 20 55 II . O th er W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : U K IR L D K G R 32 2 7 5 33 2 7 6 61 .0 2 B . O th er : E E C 26 3 26 7 B II e) 7 bb ) cc ) 60 .0 5- 22 ; 23 ; 24 ; 25 B lo us es an d sh irt -b lo us es , kn itt ed , dd ) 61 .0 2- 78 ; 82 ; 84 cr oc he te d (n ot el as tic or ru bb er iz ed ), or w ov en , fo r w om en , gi rls an d in fa nt s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 8 61 .0 3 M en 's an d bo ys ' un de r ga rm en ts , in ­ Bu lg ar ia D 10 00 pi ec es 1 64 0 1 65 2 A 61 .0 3- 11 ; 15 ; 19 cl ud in g co lla rs , sh irt fro nt s an d cu ffs : M en 's an d bo ys ' sh irt s, wo ve n, of wo ol ,o f co tt on or of m an -m ad e te xt il e fi br es F I B N L U K IR L D K G R E E C 24 7 11 2 61 71 1 2 9 4 . 8 2 24 5 24 8 12 4 66 84 13 95 9 2 29 1 6 . li . 81 Official Journal of the European Communities No L 316/ 5 Q ua nt ita tiv e lim its fro m 1 Ja nu ar y to 31 D ec em be r Ca te go ry CC T he ad in g N o N IM E X E co de s (1 98 1) D es cr ip tio n T h ir d co un tr ie s M em be r S ta te s U ni ts 19 81 19 82 12 60 .0 3 A Bu lg ar ia 1 00 0 pi ec es St oc ki ng s, un de r sto ck in gs ,s oc ks ,a nk le -s oc ks , so ck et te s an d th e lik e, kn itt ed or cr oc he te d, n o t el as ti c or ru bb er iz ed : O th er th an w om en 's sto ck in gs of sy nt he tic te xt il e fi br es B I II b) C D 60 .0 3- 11 30 ; 90 19 ; 20 ; 27 ; D F I B N L U K IR L D K G R E E C 4 1 0 86 8 16 6 63 22 6 10 42 1 5 1 80 0 4 3 4 87 2 18 0 69 24 5 11 45 1 6 1 8 7 2 14 B M en s an d bo ys ou te r ga rm en ts : Bu lg ar ia 10 00 pi ec es 61 .0 1 B V b) 1 2 3 61 .0 1- 41 ; 42 ; 44 ; 46 ; 47 M en 's an d bo ys wo ve n ov er co ats ,r ai nc oa ts an d ot he r co at s, cl oa ks an d ca pe s, ot he r th an th os e of ca te go ry 14 A ,o fw oo l, of co tto n or of m an -m ad e te xt il e fi br es D F I B N L U K IR L D K G R E E C 3 9 4 0 2 4 25 22 23 13 14 2 2 23 3 3 7 7 2 3 13 2 13 8 No L 316/6 Official Journal of the European Communities 6 . 11 . 81 15 B Bu lg ar ia 1 00 0 pi ec es 61 .0 2 B II e 1 aa ) bb ) cc ) aa ) bb ) cc ) W om en s, gi rls an d in fa nt s ou te r ga rm en ts : B . O th er : W om en 's, gi rls ' an d in fa nt s' wo ve n ov er ­ co at s, ra in co at s an d ot he r co at s, cl oa ks an d ca pe s ; jac ke ts an d bl az er s, ot he r th an ga rm en ts of ca te go ry 15 A , of wo ol , of co tt on or of m an -m ad e te xt il e fi br es D F I B N L U K IR L D K G R E E C 67 70 4 5 48 31 33 79 79 3 4 37 2 2 7 7 5 6 27 0 28 2 61 .0 2- 31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 16 M en 's an d bo y s ou te r ga rm en ts : Bu lg ar ia 1 00 0 pi ec es 61 .0 1 B V c) 1 2 3 61 .0 1- 51 ; 54 ; 57 M en s an d bo ys wo ve n su its (in cl ud in g co or di na te su its co ns ist in g of tw o or th re e pi ec es , w hi ch ar e or ed er ed , pa ck ed , co ns ig ne d an d no rm al ly so ld to ge th er ) of w oo l, of co tto n or of m an -m ad e te xt ile fib re s, ex cl ud in g sk i su its D F I B N L U K IR L D K G R E E C 57 58 40 40 27 28 17 18 17 18 2 2 6 6 2 3 16 8 17 3 Ca te go ry CC T he ad in g N o N IM E X E co de s (1 98 1) D es cr ip tio n T hi rd co un tr ie s M em be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1 Ja nu ar y to 31 D ec em be r 19 81 19 82 50 53 .1 1 W ov en fa br ics of sh ee p s or lam bs 'w oo l or of fi ne an im al ha ir Bu lg ar ia T o n n es 53 .1 1- 01 ; 03 ; 07 ; 11 13 ; 17 ; 20 ; 30 ; 40 ; 52 54 ; 58 ; 72 ; 74 ; 75 ; 82 84 ; 88 ; 91 ; 93 ; 97 59 39 32 18 48 2 61 41 33 19 50 2 D F I B N L U K IR L D K G R E E C 21 0 21 9 58 58 .0 1 58 .0 1- 01 ; 11 ; 13 ; 17 ; 30 ; 80 Ca rp et s, ca rp et in g an d ru gs ,k no tte d (m ad e up or no t) Bu lg ar ia G R 0 0 76 M en s an d bo ys ' ou te r ga rm en ts : Bu lg ar ia 1 00 0 pi ec es 61 .0 1 B I 61 .0 2 B II a) D F I B N L U K IR L D K G R E E C 79 8 80 2 14 2 15 5 72 81 4 6 52 10 5 11 7 8 9 19 21 4 5 4 7 1 23 5 1 28 4 61 .0 1- 13 ; 15 ; 17 ; 61 .0 2- 12 ; 14 19 6 . 11 . 81 Official Journal of the European Communities No L 316/7 W om en s, gir ls' an d in fa nt s' ou ter ga rm en ts : B . O th er M en 's an d bo ys 'w ov en in du str ial an d oc cu ­ pa tio na l cl ot hi ng ; w om en 's, gi rls ' an d in fa nt s' wo ve n ap ro ns ,s m oc k- ov er all s an d ot he r in du str ia l an d oc cu pa tio na l cl ot hi ng (w he th er or no t al so su ita bl e fo r do m es tic us e) , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es (*) Im po rts in to G re ec e ar e th e su bj ec t of sp ec ia l pr ov isi on s. No L 316/8 6 . 11 . 81Official Journal of the European Communities Appendix to Annex Category Supplier country Provision 2 Bulgaria This quantity covers category 3 . 2 a) Bulgaria This quantity covers category 3 a). 3 Bulgaria See category 2 . 3 a) Bulgaria See category 2 a).